                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

SAMANTHA LUND,                                          )
                                                        )
                        Petitioner,                     )
v.                                                      ) CASE NO. 4:20-cv-00170-BCW
                                                        )
LONE JACK C-6 SCHOOL DISTRICT and                       )
DR. MATTHEW TARWATER                                    )
                                                        )
                        Defendants.                     )

            DEFENDANT MATTHEW SUPPLEMENTAL BRIEF IN SUPPORT
               OF HIS UNOPPOSED MOTION TO REOPEN CASE FILE

        COMES NOW defendant Matthew Tarwater, Ed.D (hereinafter “Dr. Tarwater”) and

provides the following supplemental brief in support of his now unopposed motion to

reopen the case file. On July 22, 2020 Dr. Tarwater moved the Court to reopen the case

file in response to a dismissal which had been entered by the Court on July 20, 2020, all

as more fully set forth in the motion and supporting brief. (See Doc. No. 85). On July 22,

2020 plaintiff’s counsel corresponded by email with the Court’s Courtroom Deputy,

advising that a response to Dr. Tarwater’s motion to reopen the case file would be filed

by plaintiff “within seven (7) days”, which would have been by July 29, 2020. It does not

appear that plaintiff filed a response by July 29, 2020, or that she has ever filed any

opposition, or other response, to Dr. Tarwater’s pending motion to date. 1 Any response

time for Dr. Tarwater’s pending motion to reopen the case file has long since run and,




1 Dr. Tarwater had been in contact with plaintiff about the motion to reopen the case file and understood

that she would be notifying the Court of her lack of opposition to his July 22, 2020 motion to reopen the
case file. Instead of so advising the Court that Dr. Tarwater’s motion was now unopposed, on August 4,
2020 plaintiff filed a separate Unopposed Motion to Reopen Case. (Doc. No. 88). It is unclear why a
second motion to reopen the case file was presented, however, what appears clear is that the parties are
all in agreement to re-opening the case file.
there being no opposition filed by plaintiff or any party to Dr. Tarwater’s motion, the motion

to reopen the case file should now be granted.

       Accordingly, Dr. Tarwater would respectfully request that his July 22 motion to

reopen the case file be granted at this time. Dr. Tarwater previously provided the Court

with a proposed Order Granting Defendant Matthew Tarwater, EdD’s Motion to Reopen

Case File. (Submitted via email on July 22, 2020). For the Court’s convenient reference

Dr. Tarwater attaches the proposed Order previously provided to the Court for use in

connection with the granting of the pending motion (See Exhibit A).

       WHEREFORE, based on the above and foregoing information, Dr. Tarwater

respectfully prays that the Court grant his July 22, 2020 pending motion to reopen the

case file to allow the parties to proceed with anticipated activities in the case, and for such

further relief as the Court deems just and equitable.

                                           Respectfully submitted,

                                           EVANS & DIXON, L.L.C.


                                           /s/Brian J. Niceswanger
                                           Brian J. Niceswanger       MO #36239
                                           Stephanie A. Preut         MO #64330
                                           1100 Main Street, Suite 2000
                                           Kansas City, MO 64105

                                           and

                                           82 Corporate Woods, Suite 900
                                           10851 Mastin Boulevard
                                           Overland Park, Kansas 66210
                                           (T): (913) 701-6810
                                           (F): (913) 341-2293
                                           KCCivilLit@evans-dixon.com
                                           ATTORNEY FOR DEFENDANT




                                              2
                             CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2020, I filed the foregoing document via the
Court’s ECF system, which will cause a true and correct copy of the same to be served
electronically on all ECF-registered counsel of record.



                                              /s/Brian J. Niceswanger
                                              ATTORNEY FOR DEFENDANT




                                          3
